Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 07/28/2022 with claims 1-7, 14-26 are pending in the Application.  

Reason for allowance
 
 
2.	Claims 1-7,14-26 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-7:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR STRUCTURE having the limitations:
--"a first conductive segment electrically coupled to the first conductive line through a conductive via;
a second conductive segment configured to electrically couple the first conductive segment with a third conductive segment disposed over an active area and disposed between the first conductive segment and the third conductive segment; and
a gate disposed between first conductive segment and the third conductive segment,
wherein a top surface of the second conductive segment is above a top surface of the gate,
wherein a top surface of the third conducive segment is aligned with the top surface of the second conductive segment in a same layer.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 14-20:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR STRUCTURE having the limitations:
--"a first conductive via above the first conductive segment;
a first conductive line above the first conductive via;
a second conductive segment electrically coupled to the first conductive line through a third conductive segment, the first conductive segment, and the first conductive via; and
a gate, wherein the third conductive segment crosses over the gate.”--.
In combination with all other limitations as recited in claim 14.
III/ Group III: Claims 21-26:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR STRUCTURE having the limitations:
--"a first conductive segment electrically coupled to the first conductive line through a conductive via;
	a second conductive segment configured to electrically couple the first conductive segment with a third conductive segment disposed over an active area and disposed between the first conductive segment and the third conductive segment; and
a gate disposed between first conductive segment and the third conductive segment,
wherein a height of the first conductive segment is greater than a height of the third conductive segment,
wherein a top surface of the third conducive segment is aligned with a top surface of the second conductive segment in a same layer.”--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897